h MURRAY, J.,
Concurs with Reasons.
Although I agree that the officers had probable cause to believe contraband was in the vehicle, I write separately to articulate additional facts contained in the record supporting that finding.
Mr. Heim was observed leaving his residence carrying a yellow bag and driving away in a vehicle that matched the description of the vehicle from which a confidential informant stated he was selling marijuana. Mr. Heim exited the vehicle and joined a group of subjects standing by a tree. Mr. Heim and two of the subjects then walked over to the vehicle. Mr. Heim reached under the passenger seat of the vehicle and retrieved some small, unidentifiable objects from the yellow bag. Mr. Heim gave those small objects to the two subjects, and the three of them rejoined the group by the tree.1 About five minutes later, another subject pulled out a sawed-off shotgun. Upon observing the shotgun, the officers discontinued their surveillance and called in the takedown team. When the takedown team arrived, one subject ran and discarded a bag of marijuana. Another subject in the group was also found to have bags of marijuana in his possession. After finding the marijuana, the officers then searched the vehicle Mr. Heim arrived in and found the yellow bag, which contained marijuana.
| gIf the officers had only the confidential informant’s tip and Mr. Heim’s suspected giving of contraband to the two subjects, then I might agree with Mr. Heim’s argument that the officers lacked probable cause to believe the vehicle contained contraband and thus find the search was improper. However, when the officers searched the vehicle they knew that two of the subjects in the group possessed marijuana. Given the officers’ observation of Mr. Heim giving two of the subjects what the officers suspected to be contraband coupled with finding marijuana (the contraband mentioned by the confidential informant) in the possession of two of the subjects, the trial court did not err in finding that the officers had probable cause to believe that contraband was in the vehicle. The search of the vehicle without a warrant was thus proper under the automobile exception.
For these reasons, I respectfully concur.

. One fact needs clarification. There was no "hand-to-hand” exchange observed. The officer expressly denied seeing any exchange of money for the objects.